DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation “a surfactant free functionalized primary latex” and that the primary latex comprises “an ionic functional group to enable self-emulsification of the surfactant free functionalized primary latex”. The recitation that the primary latex is surfactant-free in combination with the ionic functional group enabling self-emulsification renders the scope of the claim confusing given that it is unclear how the latex is surfactant free and yet comprises ionic functional groups that enable self-emulsification. Specific attention is directed to Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary) which discloses that there are three (3) categories of surface-active agents or surfactants: detergents, wetting agents, and emulsifiers. Thus, the ionic functional 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 2018119027, see English language translation cited on IDS filed on 12/16/2020) in view of the evidence presented in Haering et al (US 2006/0009589) and Kukula et al (US 2008/0039598).

Regarding claim 13, Oshima discloses an aqueous ink composition for inkjet printing on non-penetrating base such as polyvinyl chloride sheets, i.e. non-porous substrates ([0001] and [0053]). The ink compositions comprises water, organic solvent, i.e. co-solvents, and a resin dispersion, i.e. a primary latex ([0049] and [0016]). This resin dispersion comprises styrene monomers, i.e. a monomer comprising an aromatic functional group ([0016]); and a (meth)acrylic acid alkyl ester monomer having 4 to 12 carbon atoms, where the alkyl group of the ester monomer corresponds to the recited flexible side chain ([0018]).
The resin dispersion comprises other functional group containing monomers such as 2-hydroxyethyl (meth)acrylate or an alkyl (meth)acrylate monomer having an aromatic ring ([0024] and [0030]). Given that these monomers comprise –OH groups as well as C=O groups, it is clear that these monomers comprise a hydrogen bonding group as recited in the present claims. Given that the resin dispersion comprises acid groups, i.e. COOH, as obtained from the acrylic acid monomers, it is clear that the resin dispersion is functionalized as recited in the present claims.
The latex further comprises an anionic surfactant monomer such as sulfosuccinic ester corresponding to the recited ionic functional group. While the reference discloses this compound as an anionic surfactant, attention is directed to Paragraph [0208] of Haering et al and Paragraph [0060] of Kukula et al which discloses sulfosuccinic esters are emulsifiers. Accordingly, Oshima discloses that the latex comprises an ionic functional group which enables self-emulsification of the latex as recited in the present claims.
The ink composition further comprises a wax dispersion such as a polyolefin wax, a urethane wax, and Teflon wax ([0042]). The wax is utilized to improve abrasion resistance ([0042]). Thus, it is clear that the wax disclosed by the reference functions as a binder and that the wax dispersion is a latex. Accordingly, the reference discloses an ink composition comprising a secondary latex binder.
Regarding the amount of the resin dispersion, Example 21 discloses an aqueous ink comprising 40 parts of a cyan pigment dispersion, 20 parts glycerin, 10 parts solid content of the resin dispersion obtained in Example 1 and 40 parts of 1,3-propanediol and water was added until the solid content of the ink composition was 12 % ([0071]). The cyan pigment comprises 20 parts of pigment, 30 parts of a pigment dispersion resin (30 % aqueous solution in solids), 29.3 parts water, and 0.5 parts foaming agent. The resin dispersion from Example 1 comprises the dispersing resin and a wax. To obtain 12 % solids i.e. pigment, pigment dispersing resin, 
The reference discloses that the amount of wax is 1 to 30 parts per 100 parts of the dispersing resin ([0042]). Based on 101 to 130 total parts of dispersing resin and wax, the dispersing wax comprises 99.0 to 76.9 wt. %, while wax comprises 1 to 23 wt. %. Based on 40.456 wt. % of the dispersing resin and wax, the dispersing resin comprises 40.05 to 31.1 wt. % based on the total solids in the ink composition within the recited range of 5 to 40 wt. %. The wax comprises 0.4 – 9.304 wt. %, based on the amount of solids, overlapping the recited range of 5 – 20 wt. %.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference is silent with respect to the viscosity of the ink composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As discussed above, the resin dispersion comprises styrene and acrylic acid and the reference further discloses that the ink composition utilizes basic compounds such as ammonia ([0040]). Given that the resin dispersion comprises acid groups and the ink is disclosed as comprising basic compounds for neutralization, the resin dispersion of the reference is a styrene copolymer comprising ammonia groups as recited in the present claims.

Regarding claim 15, the combined disclosures of Oshima, Haering et al, and Kukula teach all the claim limitations as set forth above. As discussed above, Oshima discloses a wax dispersion, i.e. the claimed secondary latex, is a urethane wax, i.e. a polyurethane.

Regarding claim 16, the combined disclosures of Oshima, Haering et al, and Kukula teach all the claim limitations as set forth above. Additionally, the reference discloses the ink composition comprises the co-solvent propylene glycol ([0049]).



Regarding claim 18, the combined disclosures of Oshima, Haering et al, and Kukula teach all the claim limitations as set forth above. As discussed above, Oshima discloses alkyl (meth)acrylate monomer having an aromatic ring. Thus, the reference discloses a hydrogen bonding group comprises a molecule that includes an aromatic molecule as recited in the present claims.

Regarding claim 19, the combined disclosures of Oshima, Haering et al, and Kukula teach all the claim limitations as set forth above. As discussed above, Oshima discloses a (meth)acrylic acid alkyl ester monomer having 4 to 12 carbon atoms, where the alkyl group of the ester monomer corresponds to the recited flexible side chain. The reference discloses such methacrylic acid alkyl ester monomers such as t-butyl (meth)acrylate ([0019]). Thus, the reference discloses that the flexible side-chain comprises a branched alkyl, i.e. t-butyl.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 2018119027, see English language translation cited on IDS filed on 12/16/2020) and the evidence presented in Haering et al (US 2006/0009589) and Kukula et al (US 2008/0039598) as applied to claims 13-19 above and in view of Kyota (US 2010/0015360).



	Regarding claim 15, the combined disclosures of Oshima, Haering et al, and Kukula teach all the claim limitations as set forth above. However, Oshima does not explicitly disclose that the ink composition comprises the secondary latex as recited in the present claims.
	Kyota discloses an aqueous ink composition comprising water, pigment, and organic solvents (Abstract, [0063], [0179], [0196]-[0200]). The ink composition further comprises a polyurethane latex in the amount of 0.1 to 20 wt. %, overlapping the recited amount of 5 to 20 wt. % ([0397]-[0401]). The reference discloses that the latex in the amount of 0.1 wt. % or more improves water resistance, while amounts less than 20 wt. % result in excellent ink storage stability being maintained ([0397]).
Given that both Oshima and Kyota are drawn to aqueous ink compositions containing water, organic solvents, pigments, and latex particles, and given that Oshima does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polyurethane latex as taught by Kyota, it would therefore have been obvious to one of ordinary skill in the art to include such polyurethane in the aqueous ink composition disclosed by Oshima with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn. 

Applicant argue that Oshima explicitly discloses a composition that uses surfactants as disclosed in Paragraphs [0007] and [0023] of the reference. However, as set forth in the rejections above, the reference discloses that the primary latex comprises an anionic surfactant monomer such as sulfosuccinic ester. While the reference discloses this compound as an anionic surfactant, attention is directed to Paragraph [0208] of Haering et al and Paragraph [0060] of Kukula et al which disclose that sulfosuccinic esters are emulsifiers. Accordingly, Oshima discloses that the latex comprises an ionic functional group which enables self-emulsification of the latex as recited in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767